                    UNITED STATES DISTRICT COURT FOR THE
                        EASTERN DISTRICT OF TENNESSEE
                             AT GREENEVILLE


UNITED STATES OF AMERICA                         )
                                                 )
v.                                               )      CASE NO. 2:18-CR-186
                                                 )
TERRY K. DISHNER                                 )

                                      ORDER

             Sentencing proceedings in this matter will be held at 1:30 p.m. on

July 8, 2019, in accordance with Local Rule 83.9. In addition, each party shall file with

the Court not later than June 24, 2019 a sentencing memorandum setting forth the party’s

position with respect to a reasonable sentence in the case and specifically addressing the

applicability of each of the factors set forth in 18 U. S. C. § 3553(a) and bases for any

proposed upward or downward variances from the applicable advisory guidelines range.

             Any and all letters to be considered by the Court must be attached to the

defendant’s sentencing memorandum or they will not be considered by the Court. A

copy of this memorandum and the letters shall be provided to the probation officer. If

sensitive material is contained in those letters, the defendant shall file a motion to seal

any letter containing sensitive material before that letter is electronically filed.




Case 2:18-cr-00186-JRG-DHI Document 25 Filed 04/03/19 Page 1 of 2 PageID #: 51
             If witnesses will be testifying at the sentencing hearing, the parties shall file

a notice at least seven (7) calendar days before the hearing which sets out the number of

witnesses that will be called and the estimated time that will be needed for their

testimony allowing additional time for cross-examination.

             Any request to continue the deadline for filing the sentencing

memorandum and letters shall be made by written pleading, filed with the Court no later

than seven (7) calendar days prior to the deadline for the sentencing memorandum. Any

request to continue the sentencing hearing shall be made by written pleading, filed with

the Court no later than seven (7) calendar days prior to the sentencing hearing. Any

motion to continue the sentencing hearing must state whether any prior motion(s) to

continue have been filed and, if so, refer the Court to the CM/ECF docket number for

the prior motion(s). A party must demonstrate good cause for failing to file a motion to

continue after such deadline. Failure to demonstrate good cause in the motion is grounds

for summary denial. In addition, any motion to continue the sentencing hearing pursuant

to Federal Rule of Criminal Procedure 32(e)(2) shall also be filed no later than seven (7)

calendar days prior to the sentencing hearing. Failure to comply with this deadline is

also cause for summary denial and will be deemed a waiver of the Rule’s 35 day

provision.

                  ENTER:
                                            s/ J. Ronnie Greer
                                            J. RONNIE GREER
                                        UNITED STATES DISTRICT JUDGE


Case 2:18-cr-00186-JRG-DHI Document 25 Filed 04/03/19 Page 2 of 2 PageID #: 52
